         Case 4:82-cv-00866-DPM Document 5621 Filed 06/01/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT                                                            PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                              DEFENDANTS

EMILY McCLENDON, ET AL.                                                           INTERVENORS



                    PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
                          MOTION FOR UNITARY STATUS


         Pulaski County Special School District (PCSSD) for its Motion for Unitary Status, states:

         1.     Of the twelve original areas outlined in Plan 2000, PCSSD has been declared

unitary in all but four: student achievement (§ M), discipline (§ F), facilities (§ H), and monitoring

(§ N).

         2.     On October 24, 2019, PCSSD filed its Notice of Unitary Status. (Doc. 5533).

         3.     As per the Court’s now operative scheduling order, a trial is set on the remaining

four areas beginning July 14, 2020. (Doc. 5599).

         4.     For Academic Achievement, “[t]he parties agree[d] the Donaldson Scholars

Academy plan is to become a substantial component of PCSSD’s desegregation obligation on the

subject of student achievement. (Doc. 5018, pp. 2-3) (emphasis added). Beyond the Donaldson

Scholar’s Academy, there is still more than adequate evidence in the record to find that PCSSD is

unitary on student achievement.
        Case 4:82-cv-00866-DPM Document 5621 Filed 06/01/20 Page 2 of 3



       5.       For Discipline, various judicial opinions and ODM findings have already largely

determined the outcome. Section F of Plan 2000 contains subsections F(1) through F(6). ODM has

declared that PCSSD has met its obligations under F(2), F(4), and F(5). (Doc. 5531, p. 2). Also, in

2011, Judge Miller found that PCSSD was compliant with F(2) and F(6). (Doc. 4507, pp. 59-69).

PCSSD has maintained a longstanding commitment to the discipline aspects of Plan 2000 by

implementing numerous initiatives. Although not required for a finding of unitary status, discipline

disparities in PCSSD are trending down.

       6.       For facilities, “PCSSD’S [sic] quest for full unitary status through cooperation

with Joshua” was reduced to currency with the obligation that “PCSSD commits to the circa

$50,000,000.00 new Mills High School, and the circa $5,000,000.00 conversion of existing Mills

to a middle school.” (Doc. 5084, p. 3) (emphasis added). PCSSD has followed through on these

commitments.

       7.       Monitoring largely follows the outcomes just summarized, with the majority of this

issue being handled by the fact that PCSSD has continued the same monitoring reports upon which

Judge Miller relied in 2011 in finding that PCSSD was unitary to date. (Doc. 4507, p. 103-07).

Any outstanding monitoring obligations have been met by adjustments in monitoring reports.

       8.       Moreover, PCSSD has substantially complied in good faith with Plan 2000 and all

amendments thereto, and has also substantially complied in good faith with the Ross Plan.

       9.       PCSSD has filed contemporaneously herewith a brief in support of this motion,

which is incorporated herein by reference.

       10.      PCSSD attaches hereto the following exhibits in support of this motion, which are

referenced and explained in the aforementioned brief:

             a. Exhibit A: Letter from Shawn Childs,




                                                 2
        Case 4:82-cv-00866-DPM Document 5621 Filed 06/01/20 Page 3 of 3



           b. Exhibit B: Excerpts of Deposition of Rep. Joy Springer, and

           c. Exhibit C: PCSSD Spending on the Donaldson Scholars Academy.

WHEREFORE, Pulaski County Special School District respectfully requests that this Motion for

Unitary Status be granted and that Pulaski County Special School District be declared unitary in

all remaining areas of Plan 2000.


                                             Respectfully submitted,

                                             Devin R. Bates
                                             Devin R. Bates (2016184)
                                             M. Samuel Jones III (76060)
                                             Amanda G. Orcutt (2019102)
                                             MITCHELL, WILLIAMS, SELIG,
                                               GATES & WOODYARD, P.L.L.C.
                                             425 West Capitol Avenue, Suite 1800
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 688-8800
                                             Facsimile: (501) 688-8807
                                             sjones@mwlaw.com
                                             dbates@mwlaw.com
                                             aorcutt@mwlaw.com

                                             and

                                             Jay Bequette (87012)
                                             Cody Kees (2012118)
                                             BEQUETTE BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Ave., Suite 3200
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 374-1107
                                             Facsimile: (501) 374-5092
                                             jbequette@bbpalaw.com
                                             ckees@bbpalaw.com

                                             Attorneys for Pulaski County Special
                                             School District




                                                3
